Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating prison disciplinary rules prohibiting threats, harassment and refusal of a direct order as a result of his disorderly behavior during a prison disciplinary hearing on unrelated charges. Petitioner contends, inter alia, that no misconduct occurred and that respondent failed to abide by applicable rules and regulations in conducting the hearing. Initially, we do not find any procedural infirmities in the manner in which the hearing was conducted. Moreover, we find that the misbehavior report prepared by the Hearing Officer who conducted the hearing, as well as the testimony of the Hearing Officer and a correction officer who was summoned to remove petitioner from the hearing room, provide substantial evidence supporting the determination of guilt. We have considered petitioner’s other arguments and find them to be without merit.
Mikoll, J. P., Crew III, Casey, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.